    Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 1 of 17 PageID #:315




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
 SWITCHBOARD APPARATUS, INC. d/b/a
 SAI ADVANCED POWER SOLUTIONS,
 INC.,                                                      Case No. 1:21-cv-01665
                           Plaintiff,
           v.
 SHANE WOLFRAM,
                          Defendant.

        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS

       Plaintiff, Switchboard Apparatus, Inc. d/b/a SAI Advanced Power Solutions, Inc. (“SAI”),

by and through its attorneys, Aronberg Goldgehn, for its Response in Opposition to the Motion to

Dismiss filed by Defendant Shane Wolfram, states as follows:

                                        I. INTRODUCTION

       Wolfram’s Motion to Dismiss over-simplifies SAI’s allegations by ignoring the specific

wrongful acts alleged in the Complaint, including: (1) Wolfram’s disclosure of SAI’s proposals

for the Stack Silicon Valley, Stack Portland, and the Cloud Manassas Projects, both before and

after his resignation; and (2) Wolfram’s communications with SAI customers during the final

months of his employment to promote the products and services of his soon-to-be-employer, E&I

Engineering Corp. (“E&I”) over those of SAI. SAI is not attempting to prevent Wolfram from

pursuing his livelihood; SAI is seeking redress for Wolfram’s unauthorized and unlawful

disclosure of its confidential project proposals to E&I, SAI’s competitor that was awarded the

contracts for each of these projects shortly after Wolfram began working for them. Wolfram’s

contention that SAI has not sufficiently described the existence of the trade secrets is baseless and

easily disprovable (the three above-identified project proposals) as is his claim that SAI has not

alleged facts supporting the misappropriation of this information to E&I. And as to Count III,
     Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 2 of 17 PageID #:316




Wolfram breached his fiduciary duty of loyalty to SAI by promoting E&I over SAI in the final

months while he was still employed by SAI. For these reasons, and as more fully explained below,

Wolfram’s Motion to Dismiss should be denied.

                              II. FACTS ALLEGED IN THE COMPLAINT

A.       SAI hires Wolfram as Vice President of U.S. Sales

         SAI is an Illinois corporation that designs, manufactures, and supplies custom-made

electrical switchgear. Its customers include government facilities, health care providers, data

centers, Fortune 500 companies, and international OEM customers.1 (Amended Complaint ¶ 7)

SAI hired Wolfram as its U.S. Vice President of Sales in August 2011. (Id. at ¶ 9) Wolfram’s

duties and responsibilities as SAI’s U.S. Vice President of Sales included, among other things: (a)

overseeing the sale of SAI products and services within and outside of the United States; (b)

supervising all SAI sales employees, sales managers, and field engineers; (c) developing,

maintaining, and servicing new and existing client relations; and (d) interacting with SAI

customers to sell and market SAI bids and proposals. (Id. at ¶ 10)

         Wolfram operated as the primary point of contact between SAI and its customers when

SAI would respond to a request for a proposal (an “RFP”) for the design, sale, and installation of

switchgear equipment. (Id. at ¶¶ 12-13) Upon receipt of an RFP, Wolfram would participate in

internal meetings to discuss the scope and specifications of the project, and would have detailed

knowledge about confidential and proprietary pricing formulas and procedures for creating a

proposal based upon the cost and specifications of a project. (Id. at ¶ 14)

         On or about July 25, 2012, SAI and Wolfram entered into a Confidentiality, Non-

Competition and Non-Solicitation Agreement (the “Confidentiality Agreement”) whereby


1
  An electrical switchgear is a centralized collection of circuit breakers, fuses, and switches that protects, controls, and
isolates electrical equipment. (Amended Complaint ¶ 8)


                                                             2
       Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 3 of 17 PageID #:317




Wolfram agreed, among other things: (1) that for a period of six months following the termination

of his employment with SAI: (a) not to be employed by a direct competitor of SAI and not to

engage in similar duties and services; and (b) not to, directly or indirectly, solicit, service, or have

contact with any entity that is a top ten revenue-producing client of SAI; and (2) not to, directly or

indirectly, use or disclose any Confidential Information obtained during the course of his

employment with SAI and to use his best efforts to safeguard such information.2 (Id. at ¶¶ 15-18;

Complaint Exhibit A)

B.         Wolfram participates in SAI’s preparation of three responses to RFPs

           In the final eight months of his employment with SAI, Wolfram participated in SAI’s

response to three RFPs that are pertinent to this case: (1) a request for proposal to bid on a project

for Stack Inc. (“Stack”) for the design and manufacture of switchgear for a data center located in

Silicon Valley (the “Stack Silicon Valley Project”) in September 2019; (2) an RFP from CloudHQ

LLC (“Cloud”) to provide switchgear for a data center located in Manassas, Virginia (the “Cloud

Manassas Project”) in March 2020; and (3) an RFP from Stack for a data center in Portland, Oregon

(the “Stack Portland Project”) in April 2020. (Id. at ¶¶ 22-15; 31-37) Wolfram reviewed and had

detailed knowledge of each of the above responses and communicated with Stack/Cloud

representatives about SAI’s proposal. (Id.) In or about February 2020, SAI was advised that it

would receive the contract for the engineering portion of the Stack Silicon Valley Project and that

it would later receive change orders for the sale of the equipment once the funding was in place.

(Id. at ¶¶ 26-28) The issuance of a contract for the engineering cost of the contract with the

subsequent issuance of change orders for the equipment is a common arrangement that enables the

project to proceed before all funding has been received. (Id.) SAI is not aware of a single instance


2
    Confidential Information is defined on page 1 of the Confidentiality Agreement. Complaint Exhibit A.



                                                          3
     Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 4 of 17 PageID #:318




in the switchgear industry in which the recipient of the engineering portion of a contract did not

also provide the switchgear equipment for the project. (Id.)

C.      Wolfram communicates with and promotes E&I before resigning from SAI

        On May 15, 2020, Wolfram tendered a notice of resignation to SAI in order to begin

employment with E&I as its Vice President of Sales for U.S. Operations. (Id. at ¶ 38) SAI and

Wolfram entered into a separation agreement (the “Separation Agreement”) in which SAI agreed

to waive its objection to Wolfram working for E&I as a direct competitor, provided that Wolfram,

among other things, reaffirm his obligation to abide by the confidentiality provisions of the

Confidentiality Agreement and agree not to directly or indirectly solicit, service, or contact any of

SAI’s top ten revenue-generating clients, including but not limited to Holder, Stack, and Cloud.

(Id. at ¶ 41; Complaint, Exhibit B)

        Unbeknownst to SAI at the time, and based upon a subsequent review of phone records,

Wolfram had begun discussions with E&I as far back as January 2020. (Id. at ¶ 42) SAI believes

that Wolfram shared confidential information with E&I during these phone conversations and

while still employed by SAI, including the designs, pricing, and specifications of SAI’s proposals

for the Cloud Manassas Project, the Stack Portland Project, and the Stack Silicon Valley Project‒

a belief substantiated by E&I’s unexpected award of each of these contracts. (Id. at ¶¶ 43, 57, 67

and 70) SAI’s review of Wolfram work-issued phone also identified numerous calls from

Wolfram to Cloud almost immediately after Wolfram spoke to E&I. (Id. at ¶ 44) SAI believes

Wolfram contacted Cloud to promote, sell, or otherwise market E&I’s switchgear proposals over

those of SAI. (Id. at ¶ 45)




                                                 4
     Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 5 of 17 PageID #:319




D.      E&I receives the contracts for the Stack Silicon Valley Project, the Stack Portland
        Project, and the Cloud Manassas Project after Wolfram begins his employment

        Wolfram began work as the E&I Vice President of U.S. Sales in June 2020. (Id. at ¶ 46)

In late August or early September 2020, Wolfram traveled to Ashburn, Virginia, the location of a

Cloud data center and, upon information and belief, met with representatives of Cloud and

discussed, among other possible topics, E&I’s proposal for the Cloud Manassas Project. (Id. at ¶

55) Wolfram is believed to have used or otherwise relied upon SAI’s Confidential Information,

including, but not limited to, the pricing, structure, and specifications of SAI’s bid for the Cloud

Manassas Project, in making or otherwise discussing E&I’s proposal for the Cloud Manassas

Project. (Id. at ¶ 56) Cloud subsequently awarded E&I the contract for the Cloud Manassas

Project. (Id. at ¶ 57)

        In or about September 2020, Stack awarded E&I the Stack Portland Project. (Id. at ¶ 67)

This was a shock to SAI since it had been promised the contract after expediting a different project

for Stack. (Id. at ¶¶ 59-66) Wolfram is believed to have been instrumental in E&I obtaining the

Stack Portland Project by directly or indirectly soliciting, contacting, or otherwise servicing Stack

on behalf of E&I, and by using the Confidential Information, including SAI’s pricing and structure

for the Stack Portland Project. (Id. at ¶ 68) On September 23, 2020, SAI was informed that E&I

had been awarded a contract to provide the equipment for the Silicon Valley Project (the “Silicon

Valley Equipment Contract”). (Id. at ¶ 70) This too was a shock to SAI because: (1) SAI had

been previously advised that it had won and was receiving the entire contract for the Stack Silicon

Valley Project, which included both the engineering cost and the sale of equipment; and (2) E&I

had not been disclosed as a potential switchgear provider on any of the specifications issued for

the Stack Silicon Valley Project. (Id. at ¶¶71, 23) Wolfram is believed to have been instrumental

in E&I obtaining the Silicon Valley Equipment Contract by directly or indirectly soliciting,



                                                 5
     Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 6 of 17 PageID #:320




contacting, or otherwise servicing Stack on behalf of E&I, and by using or relying upon the

Confidential Information, including SAI’s pricing and structure for the Silicon Valley Equipment

Contract. (Id. at ¶ 72)

                                  III. STANDARD OF REVIEW

        In ruling on a Rule 12(b)(6) motion to dismiss, all factual allegations in the complaint are

accepted as true, and the court is to draw all reasonable inferences from those facts in the plaintiff’s

favor. AnchorBank, FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011), citing Bell At. Corp. v.

Twombly, 550 U.S. 544,547 (2007)). “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss

does not need detailed factual allegations, but plaintiffs must make sufficient ‘factual allegations .

. . to raise [their] right to relief above the speculative level.’” Id. at 1964-65. “[I]t is not incumbent

on the plaintiff to plead specific facts.” Kubas v. Standard Parking Corp. IL, 594 F. Supp. 2d

1029, 1031 (N.D. Ill. 2009). Therefore, dismissal under Fed. R. Civ. P. 12(b)(6) is only appropriate

if “the factual detail in a complaint . . . [is] so sketchy that the complaint does not provide the type

of notice of the claim to which the defendant is entitled.” Airborne Beepers & Video, Inc. v. AT&T

Mobility LLC, 499 F.3d 663, 667 (7th Cir. 2007).

                                          IV. ARGUMENT

A.      SAI’s allegations that Wolfram disclosed SAI’s project proposals states a cause of
        action under the ITSA

        To state a claim for misappropriation of a trade secret under the ITSA, a plaintiff must

plead that (1) a trade secret existed, (2) the trade secret was misappropriated, and (3) the owner of

the trade secret was damaged by the misappropriation. Covenant Aviation Sec., LLC v. Berry, 15

F. Supp. 3d 813, 817 (N.D. Ill. 2014), citing Liebert Corp. v. Mazur, 357 Ill. App. 3d 265, 293

(2005). SAI alleges facts in support of each element.




                                                    6
    Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 7 of 17 PageID #:321




        1.      SAI sufficiently alleges that Wolfram misappropriated project specifications
                and pricing

        A plaintiff is only required to describe a trade secret in general terms at the pleading stage.

Gen. Elec. Co. v. Uptake Techs., Inc., 394 F. Supp. 3d 815, 831 (N.D. Ill. 2019). Whether a

plaintiff has adequately alleged the existence of a trade secret is a fact-intensive analysis, but courts

have found allegations to be adequate in instances where the information and the efforts to

maintain its confidentiality are described in general terms. Covenant Aviation Sec., 15 F. Supp.

3d 813 at 818, citing GoHealth, LLC v. Simpson, No. 13 C 2334, 2013 WL 6183024, at *12 (N.D.

Ill. Nov. 26, 2013) (identification of trade secret as processes, systems, and technology that

allowed a call center to respond quickly was adequate to state a claim); Papa John’s Int’l v. Rezko,

446 F. Supp. 2d 801, 812 (N.D. Ill. 2006) (claim can proceed although it is “unclear which trade

secrets of the ‘Papa John’s System’ were misappropriated”).

        The identification of “specific types of business information” is sufficient to plead the

existence of a trade secret, including specific bids and proposals. Covenant Aviation Sec., 15 F.

Supp. 3d at 818. Price quotes and proposals are commonly recognized as confidential trade secrets

because: (1) project/customer-specific information is generated through a relationship with the

customer, including the rates paid for specific services provided for specific equipment; and (2)

the disclosure of the prices offered by a competitor provides a competitive advantage to the

recipient by enabling it to make a more attractive bid. SKF USA, Inc. v. Bjerkness, 636 F. Supp.

2d 696, 712 (N.D. Ill. 2009). Customer-specific slide decks and pitches that are tailored to a

specific customer similarly constitute trade secrets because they were developed for a singular

customer. Vendavo, Inc. v. Long, 397 F. Supp. 3d at 1134.

        Wolfram’s argument that SAI has only listed general categories of allegedly confidential

information (MTD, p. 5) is inaccurate. The complaint alleges that: (1) prior to his resignation from



                                                   7
    Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 8 of 17 PageID #:322




SAI, Wolfram had acquired detailed knowledge of SAI’s proposals for the Stack Silicon Valley

Project, the Stack Portland Project, and the Cloud Manassas Project, including the data center

designs, equipment, and pricing; and (2) Wolfram divulged the project specifications in the months

leading up to his departure from SAI as well as after he joined E&I in order to provide E&I a

competitive advantage.3 Remarkably, each of these projects were awarded to E&I after Wolfram’s

transition between the two companies, including the Stack Silicon Valley Project, for which SAI

had already been awarded the engineering portion of the contract. In fact, E&I was not even listed

as a switchgear provider on any of the project specifications provided to SAI.

        Unlike the collection of cases cited by Wolfram in footnote 5 of the MTD, SAI is not

relying upon “blanket generalizations” or vague references to specifications within thousands of

pages of allegedly confidential information. SAI alleges that Wolfram misappropriated the

specifications, designs, and pricing to three specific projects, the details of which Wolfram

acquired as U.S. Vice President of Sales. These are not generic corporate information with an

unknown origin, but rather customer and project-specific information that SAI generated in the

competitive bidding process to win the Stack Silicon Valley Project, the Stack Portland Project,

and the Cloud Manassas Project. This is far more detailed and specific than the vague references

to customer lists, generic pricing structures, or in-development products that Wolfram relies upon

as being insufficient to qualify as a trade secret. MTD, p. 6, citing Packaging v. Hein, 2015 WL

6164957, (N.D. Ill. Oct. 20, 2015); JMP-Newcor Int’l, Inc. v. Sourcing Sols., Inc., 1996 WL

754131 (N.D. Ill. Dec. 31, 1996); Segerdahl Corp. v. Ferruzza, 2018 WL 828062 (N.D. Ill. Feb.

10, 2018).



3
 Discovery may, and likely will, support that Wolfram misappropriated additional sources of confidential information,
but SAI’s claims are predicated on the misappropriation of the Stack Silicon Valley Project, the Stack Portland
Project, and the Cloud Manassas Project proposals.


                                                         8
    Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 9 of 17 PageID #:323




       The identification of the three customer-specific projects, including the respective

specifications, designs, pricing, and proposals, is sufficient to plead the existence of a trade secret.

See SKF USA, Inc., 636 F. Supp. 2d at 712.

       2.      SAI took reasonable steps to safeguard its proposals

       The determination of whether measures taken by a trade secret owner are sufficient to

satisfy the ITSA’s reasonableness standard is ordinarily a question of fact for the jury. Learning

Curve Toys, Inc. v. PlayWood Toys, Inc., 342 F.3d 714, 725 (7th Cir. 2003). The reasonableness

of safeguard precautions can only be determined as a matter of law “in an extreme case” because

the analysis depends on a balancing of costs and benefits that will vary from case to case. Id.,

citing Rockwell Graphic Sys., Inc. v. DEV Indus., Inc., 925 F.2d 174, 179 (7th Cir. 1991) (“But

only in an extreme case can what is a reasonable precaution be determined on a motion for

summary judgment, because the answer depends on a balancing of costs and benefits that will vary

from case to case and so require estimation and measurement by persons knowledgeable in the

particular field of endeavor involved.”); Mangren Research & Dev. Corp. v. Nat’l Chem. Co., Inc.,

87 F.3d 937, 943 (7th Cir. 1996) (“whether or not the actions [plaintiff] actually took were

sufficient to satisfy the ITSA’s reasonableness standard was a question for the jury”).

       The requirement that an employee execute a nondisclosure or confidentiality agreement is

important evidence of reasonable steps. First Fin. Bank, N.A. v. Bauknecht, 71 F. Supp. 3d 819,

842 (C.D. Ill. 2014). The execution of such an agreement, together with evidence that the

employee understood the obligation to keep the information confidential, is ordinarily sufficient

to satisfy the reasonable safeguard requirement of the ITSA. Id., citing Gillis Associated Indus. v.

Cari-All, Inc., 206 Ill. App. 3d 184) In Bauknecht, the court held that the employee’s execution

of a confidentiality agreement together with an admission obtained in discovery was sufficient

evidence of reasonable safeguards to withstand a motion for summary judgement. Id. at 842; see


                                                   9
   Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 10 of 17 PageID #:324




also Vendavo, Inc. v. Long, 397 F. Supp. 3d at 1136 (holding that plaintiff also protected its

confidential information by requiring its employees to sign non-disclosure agreements prohibiting

them from revealing any proprietary knowledge they received during their respective employment

and contract negotiation and implemented technological security).

       Opus Fund Services (USA) LLC v. Theorem Fund Services, LLC, 17 C 923, 2018 WL

1156246, at *2 (N.D. Ill. Mar. 5, 2018) (cited by Wolfram on page 8 of his motion) is inapposite;

the employer in that case based its ITSA claim on broad categories of information stored on its

network that the court found was not sufficiently identified in order to constitute a trade secret.

Based upon the breadth of information alleged to have been misappropriated, the court ruled that

the plaintiff did not allege any protective measures to maintain the secrecy of the unspecific

information. Id. * 3. That is not the case here, as SAI’s claim is centered on the specific proposals

Wolfram divulged to E&I that are, by their competitive nature, confidential. See Covenant, 15 F.

Supp. 3d 813, 818 (information employees treat as highly confidential supports elements of

reasonable safeguard).

       SAI required, and Wolfram executed, a confidentiality agreement requiring Wolfram to

maintain the confidentiality of its proprietary information, which includes the pricing, products,

and design of its proposals which are not known or disclosed outside of SAI. Wolfram participated

in SAI’s internal procedure to create the three proposals based upon the project specifications, and

was the principal point of contact with Stack, Holder, and Cloud regarding the proposals. It is

absurd to suggest that Wolfram, the U.S. Vice President of Sales in charge of overseeing all U.S.

products, services, and sales employees, did not consider SAI’s project proposals as confidential.

Wolfram knew that the disclosure of SAI’s proposals would give E&I a competitive advantage,

which it took advantage of to obtain each of the three contracts.




                                                 10
   Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 11 of 17 PageID #:325




        Contrary to Wolfram’s argument, SAI’s consent for Wolfram to work for E&I did not

waive its right to expect Wolfram to maintain confidentiality; to the contrary, SAI’s consent was

expressly conditioned on the Wolfram’s obligation to maintain confidentiality. The Separation

Agreement placed an additional safeguard of confidentiality and did not, as Wolfram suggests,

forfeit this right.

        3.       SAI alleges that Wolfram misappropriated its confidential information prior
                 to and/or after his resignation

        The second element of a claim under the ITSA requires a plaintiff to allege that the

defendant misappropriated the trade secret. Bauknecht, 71 F. Supp. 3d at 844 (C.D. Ill. 2014).

Contrary to Wolfram’s argument, SAI pleads all the necessary facts in support of misappropriation,

including: (1) the specific trade secrets misappropriated ‒ SAI’s proposals for the Stack Silicon

Valley Project, the Stack Portland Project, and the Cloud Manassas Project; (2) the facts and

circumstances supporting the misappropriation; and (3) the improper means used.

        SAI alleges that Wolfram disclosed the specifics of SAI’s proposals for the Cloud

Manassas Project, the Stack Portland Project, and the Stack Silicon Valley Project during two

periods. First, SAI alleges that the information was revealed and discussed in the many phone

calls between Wolfram and E&I in the months prior to his departure. These calls were not

discovered until SAI investigated Wolfram’s work-issued phone after his departure. SAI also

alleges that Wolfram used and relied upon SAI’s proposals and project specifications during its

solicitation and pitches for the same projects. This knowledge and information provided E&I with

a remarkable and grossly unfair advantage, which resulted in its being awarded the contract for

each of the projects.

        Wolfram’s disclosure of SAI’s proposals was achieved through “improper means”

because: (1) the Confidentiality Agreement and the Separation Agreement prohibited such a



                                               11
   Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 12 of 17 PageID #:326




disclosure; and (2) Wolfram was not authorized to disclose the proposals to a competitor. See

Mintel Int’l Grp., Ltd. v. Neergheen, 2008 WL 2782818, at *3 (N.D. Ill. July 16, 2008), citing 765

ILCS 1065(b)(2)(B); Lumenate Techs., LP v. Integrated Data Storage, LLC, 13 C 3767, 2013 WL

5974731, at *4. In Packaging Corp. of Am., Inc. v. Croner, 419 F. Supp. 3d 1059 (cited by

Wolfram on pp 11-12 of the Motion to Dismiss), the court held the plaintiff did not sufficiently

allege the misappropriation of a trade secret because: (1) defendant acquired the alleged trade

secrets ‒ customer information such as purchase history, preferences, and pricing ‒ through the

normal course of his employment; and (2) plaintiff did not allege that the defendant disclosed the

allegedly misappropriated customer information after the termination of his employment. Unlike

the plaintiff in Packaging Corp., SAI alleges that the Wolfram disclosed the project proposals

through improper means.

       The ITSA’s definition of improper means includes the breach of a confidentiality

agreement or duty to maintain secrecy. Bauknecht, 71 F. Supp. 3d 819, 844, citing 765 ILCS 1065

/2(a) (“Improper means includes . . . breach . . . of a confidential relationship or other duty to

maintain secrecy or limit use.”). Wolfram’s disclosure of the three project proposals breaches the

confidentiality obligations in the Confidentiality Agreement and therefore satisfied this standard.

Moreover, there is no dispute that Wolfram was not authorized to disclose SAI’s proposals to a

competitor who was pursuing the same projects. See Lumenate Techs., LP v. Integrated Data

Storage, LLC, 13 C 3767, 2013 WL 5974731, at *4 (misappropriation by unauthorized disclosure

or use occurs when a defendant uses the alleged trade secrets or discloses them to others for

purposes other than serving the interests of the owner of that information).

       Courts recognize that a trade secret case can rarely be proved by convincing direct

evidence. Lumenate, 2013 WL 5974731, at *5, citing PepsiCo, Inc. v. Redmond, No. 94 C 6838,




                                                12
     Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 13 of 17 PageID #:327




1996 WL 3965, at *15 (N.D. Ill. Jan 2, 1996) (“In most cases, plaintiffs . . . must construct a web

of perhaps ambiguous circumstantial evidence from which the trier of fact may draw inferences

which convince him that it is more probable than not that what plaintiffs allege did in fact take

place.”); RKI, Inc. v. Grimes, 177 F. Supp. 2d 859, 876 (N.D. Ill. 2001) (“because direct evidence

of theft and use of trade secrets is often not available, the plaintiff can rely on circumstantial

evidence to prove misappropriation by drawing inferences from perhaps ambiguous circumstantial

evidence”). Allegations of suspicious circumstances supported by facts is sufficient to plead

misappropriation of a trade secret. Lumenate, 2013 WL 5974731, at *5. The complaint alleges in

detail how Wolfram acquired the information, when and why he disclosed the information to E&I,

and the highly suspicious facts that Wolfram began discussion with E&I months before resigning

from SAI and that E&I won the contracts for each of these projects. Wolfram’s August/September,

2020 meeting with Cloud, which violated the non-solicitation terms of the Confidentiality and

Separation Agreement, is equally indicative of Wolfram’ inevitable disclosure of SAI’s response

to the Cloud Manassas Project. SAI also alleges that Wolfram used the information in furtherance

of E&I’s business interests, first by providing the specifications to E&I, and then as an employee

of E&I in furtherance of E&I’s efforts to win the contracts. SAI has adequately stated a cause of

action under the ITSA.

B.      SAI’s cause of action for breach of fiduciary duty is reliant upon the marketing and
        promotion of E&I over SAI, not the disclosure of the project specifications

        The ITSA only preempts causes of action predicated on the misuse of confidential

information. AutoMed Techs., Inc. v. Eller, 160 F. Supp. 2d 915, 922 (N.D. Ill. 2001). Common

law claims based upon alternative theories, such as the breach of a duty of loyalty, are independent

of the ITSA and remain viable. Id. (allegations that defendant violated fiduciary duty by usurping

a corporate opportunity for his own benefit was not preempted by the ITSA). A cause of action



                                                13
   Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 14 of 17 PageID #:328




for breach of fiduciary duty should not be dismissed if the court cannot determine whether the

breach of duty relates to the disclosure of trade secrets. Covenant Aviation Sec, 15 F. Supp. 3d at

821.

       Contrary to Wolfram’s argument, SAI’s cause of action for breach of fiduciary duty is not

based on the unauthorized disclosure of SAI’s project proposals. Instead, SAI alleges that during

the months preceding Wolfram’s resignation, Wolfram contacted SAI’s customers, including

Cloud, to promote, sell, or otherwise market E&I’s switchgear proposals over that of SAI. SAI is

not alleging that Wolfram necessarily relied upon SAI’s proposals in these calls, only that Wolfram

promoted and touted E&I over SAI. This could have been accomplished in a number of ways that

did not involve trade secrets, including promises about E&I’s performance, pricing, and capability

to satisfy larger projects, as well as disparaging comments about SAI’s performance and capability.

Contrary to Wolfram’s argument, SAI is not required, or able, to provide the substance of these

calls because that information can only be obtained in discovery.

       As U.S. Vice President of Sales, Wolfram owed SAI a duty of loyalty. Lawlor v. N. Am.

Corp. of Illinois, 2012 IL 112530, ¶ 69. The promotion of the products and services of a competitor

that Wolfram would soon join‒and from whom he had likely already accepted an offer of

employment‒over those of his current employer is a breach of fiduciary duty. Id. (a fiduciary

cannot act inconsistently with his agency or trust); Advantage Mktg. Group, Inc. v. Keane, 2019

IL App (1st) 181126, ¶ 30 (recognizing that diversion of corporate opportunity is a breach of

fiduciary duty).

       Even if SAI’s proposals for the Stack Silicon Valley Project, the Stack Portland Project,

and the Cloud Manassas Project are not classified as confidential trade secrets (and SAI maintains

they were for all the reasons set forth above), the disclosure of the project specifications to a




                                                14
   Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 15 of 17 PageID #:329




competitor during Wolfram’s employment is support of a breach of the duty of loyalty. See

Combined Metals of Chicago Ltd. P’ship v. Airtek, Inc., 985 F. Supp. 827, 830 (N.D. Ill. 1997)

(the ITSA does not preempt a breach of fiduciary duty claim where the disclosed information is

not a trade secret).

        In Abrasic 90 Inc. v. Weldcote Metals, Inc., 364 F. Supp. 3d 888, 905 (N.D. Ill. 2019) (cited

by Wolfram on page 13 of the Motion to Dismiss), the court held that the plaintiff’s inability to

establish that disclosed information constituted a trade secret would preclude a claim for breach of

fiduciary duty that was based solely on the disclosure of confidential information. That is not the

case here, as SAI’s claim is based upon a breach of the duty of loyalty, which also includes (if the

proposals are not trade secrets), Wolfram’s sharing the proposals with E&I while employed by

SAI to provide E&I a competitive advantage. See id., citing Hecny Transp., Inc. v. Chu, 430 F.3d

402, 405 (7th Cir. 2005) (“[f]or example, an assertion of trade secret in a customer list does not

wipe out claims of theft, fraud, and breach of the duty of loyalty that would be sound even if the

customer list were a public record”). SAI has adequately alleged a claim for breach of fiduciary

independent of its claim under the ITSA.

        WHEREFORE, Plaintiff, SAI Advanced Power Solutions, Inc., respectfully requests that

the Court deny Defendant Shane Wolfram’s Motion to Dismiss and grant such other relief as the

Court deems just and proper.




                                                 15
   Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 16 of 17 PageID #:330




                                               SWITCHBOARD APPARATUS, INC.
                                               d/b/a SAI ADVANCED POWER
                                               SOLUTIONS, INC.
                                               By: /s/ Benjamin E. Haskin
                                                      One of Its Attorneys
Nathan H. Lichtenstein, Esq. (ARDC #1655469)
nlichtenstein@agdglaw.com
Benjamin E. Haskin, Esq. (ARDC #6306126)
bhaskin@agdglaw.com
ARONBERG GOLDGEHN DAVIS & GARMISA
330 North Wabash Avenue, Suite 1700
Chicago, Illinois 60611
312-828-9600
Attorney No. 30375
4841-4077-1048v2




                                        16
   Case: 1:21-cv-01665 Document #: 25 Filed: 05/10/21 Page 17 of 17 PageID #:331




                                 CERTIFICATE OF SERVICE
       I certify that on the 10th day of May, 2021, a copy of the foregoing was filed electronically.
Notice of this filing will be sent to the parties who have filed an appearance in this lawsuit by
operation of the Court’s electronic filing system. Parties may access this filing through the Court’s
system.

                                              By:            /s/ Benjamin E. Haskin
                                                      Attorney for SWITCHBOARD
                                                      APPARATUS, INC. d/b/a SAI
                                                      ADVANCED POWER SOLUTIONS, INC.




                                                 17
